Citation Nr: 1452477	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-42 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the low back with left lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO.

In August 2012, the Veteran testified from the RO via videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2014, the Board remanded this claim for further development.  


FINDING OF FACT

The currently demonstrated low back degenerative changes with left lumbar radiculopathy is shown as likely as not to be due to the Veteran's service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by DDD of the lumbar spine with left lumbar radiculopathy is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R.§§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

The Veteran avers that his current DDD of the lumbar spine with radiculopathy is due to his period of active service.  Specifically, he states that he has experienced back pain since service due to marching with heavy loads on his back.  

The service treatment records showed that the Veteran's back was normal upon entrance into service.  During service, in June 1978, the Veteran was noted to have suffered low back strain; he complained of pain in the right side of his back for the previous 7 days.  In August 1981, he was noted to have left back pain for 13 days, and the assessment was hematuria.  

Post-service, the Veteran complained of and sought treatment for back pain in April 2001.  There is a December 2001 letter from a physician at Neurosurgical Associates, L.L.P.  

The private treating physician indicated that the Veteran had some impairment of his low back; he also noted the Veteran's history of having problems with his back since the 1980s.  He added that, in 1989, the Veteran's back was becoming more disabling and was constant problem.  The records show that the Veteran took prescription pain killers to treat his back pain in 2005, 2007, and 2008.  

A January 2009 lumbar spine MRI revealed disc changes and DDD.  In February 2014, he was also diagnosed with associated left lumbar radiculopathy.   

As the question of service connection turns on whether there is a nexus between the Veteran's current DDD of the lumbar spine and service, the Board has considered the entire record and finds the evidence to be in relative equipoise in showing that the Veteran had experienced low back pain that had its clinical onset during his period of active service.

In this regard, the Board finds the Veteran's lay statements are competent and credible in showing of the presence of pain in the low back beginning in service and continuing over the years since that time.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372 (2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).

The Veteran is competent to describe symptoms of an injury or illness, such as continued symptoms of back pain, and once such evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

As stated, it is within the scope of the Veteran's competency to describe the symptomatology associated with his low back, to include the initial onset, and the manifestations of pain and impairment over the years.   

The Veteran in this regard testified at the recent hearing that he had first experienced low back problems in service after a 25-mile road march when he had a foot problem.  He had a physical profile for the right foot.  

The Veteran stated that his foot condition created the problem with his back because he was carrying a plate that weighed 25 pounds in addition to the 50 pounds in his rucksack.  He reported having muscle spasms during the march and being told that they were related to his foot.   

The Board notes that there are a couple of VA opinions that address whether there  is a nexus between the Veteran's low back condition and any event of his service.  A negative nexus opinion was rendered by the February 2009 examiner, but the Board had remanded to obtain a new opinion due to the fact that the examiner did not address the Veteran's lay statements of ongoing back pain since service.

A new examination and opinion was rendered by a VA examiner in February 2014.  The examiner opined that the current back disability was less likely to be related to military service.  She attributed the in-service complaints and notations of back strain to be related to a renal condition, but not a musculoskeletal problem.  She also stated that the Veteran's postal service work might have contributed to the development of his degenerative changes.  

The examiner reported that his back treatment was completed after his hand surgery in 1991 and that it was less likely than not that the one episode of lumbar strain during service caused the symptoms many years later.  

On the issue of direct service connection, the Board finds the examiner's opinion to have limited probative value.  To the extent that the examiner related some of the  back complaints during service to a renal problem, she did not address the other in-service events including the Veteran's history of having back problems after a road march carrying heavy gear.  

The opinion also did not fully assess the document history of back pain over the years beginning shortly after service.

With respect to the diagnosed left lumbar radiculopathy, the VA examiner opined that it was at least as likely as not related to the degenerative changes of the spine that would cause impingement of the nerve at the foramen.  On this issue, the Veteran has also provided competent and credible statements as to his radiating left leg pain. 

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current low back DDD with left lumbar radiculopathy as likely as not had its clinical onset following injuries sustained during his period of active duty. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for low back degenerative disc disease with left lumbar radiculopathy is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


